United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3470
                                   ___________

Delta Remanufacturing of Mariana,       *
LLC,                                    *
                                        *
              Plaintiff,                *
                                        *
Carlos Crisp,                           *
                                        *
              Appellant,                *   Appeal from the United States
                                        *   District Court for the Eastern
Bobby Mott,                             *   District of Arkansas.
                                        *
              Plaintiff,                *     [UNPUBLISHED]
                                        *
      v.                                *
                                        *
Jim O’Connor; Gary Lynch,               *
                                        *
              Appellees.                *

                                   ___________

                           Submitted: May 3, 2001
                               Filed: May 15, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.
       Carlos Crisp appeals from the district court’s1 order awarding attorneys’ fees to
defendants under Ark. Code Ann. § 16-22-308 in this diversity-jurisdiction action for
breach of contract. Upon de novo review of the application of state law, see Lincoln
Benefit Life Co. v. Edwards, 243 F.3d 457, 461 (8th Cir. 2001) (per curiam), we agree
with the district court that defendants were prevailing parties when Crisp voluntarily
dismissed his complaint with prejudice. Furthermore, the district court did not abuse
its discretion in the extent of the award or in denying Crisp’s motion for
reconsideration. See Jarrett v. ERC Properties, Inc., 211 F.3d 1078, 1084-85 (8th Cir.
2000) (attorneys’ fees); Sanders v. Clemco Indus., 862 F.2d 161, 169-70 (8th Cir.
1988) (motion for reconsideration).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas.
                                          -2-